MEMORANDUM**
1. The government’s actions regarding the alleged videotape did not constitute “bad faith” and, thus, do not support sanctions. See United States v. Barton, 995 F.2d 931, 936 (9th Cir.1993).
2. Delgado-Romero’s waiver of his appeal was “considered and intelligent,” and therefore valid. United States v. Arrieta, 224 F.3d 1076, 1079 (9th Cir.2000). He thus cannot collaterally attack his underlying deportation order. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.